Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-21 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a cushioning body for a leg rest of a rollator walking aid, wherein the cushioning body is an elastic molded body attachable to a support member of the leg rest of the walking aid and comprises an upper side and a lower side, with the upper side facing and being in contact with a leg of a person when the person is using the walking aid, and wherein at least one of the upper side and the lower side of the cushioning body has a depression, with the depression being configured as a recess or as an area in which material of the molded body has a lower density and with a protuberant part of the anterior surface of the knee and of the neighboring portion of the lower leg being received in the depression when the leg of the person is resting on the cushioning body, however, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the upper side along the entire length thereof is trough-shaped and the depression is formed on a concave side of the trough as required by Claim 1.
Although the prior art discloses a cushioning body for a leg rest of a rollator walking aid, wherein the cushioning body is an elastic molded body attachable to a support member of the leg rest of the walking aid and comprises an upper side and a lower side, with the upper side facing and being in contact with a leg of a person when 
Although the prior art discloses a cushioning body for a leg rest of a rollator walking aid, wherein the cushioning body is an elastic molded body attachable to a support member of the leg rest of the walking aid and comprises an upper side and a lower side, with the upper side facing and being in contact with a leg of a person when the person is using the walking aid, wherein at least one of the upper side and the lower side of the cushioning body has a depression, with the depression being configured as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618